Case 2:19-cv-02651-TC Document 58 Filed 09/15/21 Page 1 of 15




                     In the United States District Court
                          for the District of Kansas
                                _____________

                           Case No. 19-cv-02651-TC
                               _____________

                                       J.L.,

                                      Plaintiff

                                         v.

                      ROYAL VALLEY U.S.D. 337, ET AL.,

                                     Defendants
                                _____________

                     MEMORANDUM AND ORDER

        Plaintiff J.L. filed suit against her former school district and its su-
    perintendent, claiming that they violated state and federal law by failing
    to prevent another student, W.H., from sexually assaulting her. J.L. and
    Defendants filed cross-motions for summary judgment. Docs. 40 &
    41. For the following reasons, J.L.’s Motion for Partial Summary Judg-
    ment, Doc. 41, is denied, and Defendants’ Motion for Summary Judg-
    ment, Doc. 40, is granted in part and denied in part.

                                         I

                                         A

         Summary judgment is proper under the Federal Rules of Civil Pro-
    cedure when the moving party demonstrates “that there is no genuine
    dispute as to any material fact and the movant is entitled to judgment
    as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” when it
    is essential to the claim’s resolution. Adler v. Wal-Mart Stores, Inc., 144
    F.3d 664, 670 (10th Cir. 1998). And disputes over those material facts
    are “genuine” if the competing evidence would permit a reasonable
    jury to decide the issue in either party’s favor. Id. Disputes—even hotly
    contested ones—over facts that are not essential to the claims are ir-
    relevant. Indeed, belaboring such disputes undermines the efficiency
    Rule 56 seeks to promote.




                                         1
Case 2:19-cv-02651-TC Document 58 Filed 09/15/21 Page 2 of 15




        At the summary judgment stage, material facts “must be identified
    by reference to affidavits, deposition transcripts, or specific exhibits
    incorporated therein.” Adler, 144 F.3d at 671; see also D. Kan. R.
    56.1(d). To determine whether a genuine issue of fact exists, the Court
    views all evidence, and draws all reasonable inferences, in the light
    most favorable to the nonmoving party. See Allen v. Muskogee, 119 F.3d
    837, 839–40 (10th Cir. 1997). That said, the nonmoving party cannot
    create a genuine factual dispute by making allegations that are purely
    conclusory, Adler, 144 F.3d at 671–72, 674, or unsupported by the rec-
    ord as a whole, see Scott v. Harris, 550 U.S. 372, 378–81 (2007).

        The filing of cross-motions for summary judgment does not alter
    this standard. Each motion—and its material facts—must “be treated
    separately,” meaning that “the denial of one does not require the grant
    of another.” Atl. Richfield Co. v. Farm Credit Bank Wichita, 226 F.3d 1138,
    1148 (10th Cir. 2000).

                                        B

        J.L. contends that in November 2017, W.H. sexually assaulted her
    while they both attended high school at Royal Valley Unified School
    District 337. Doc. 43 at ¶¶ 1–3. At the time, she was a sophomore and
    he was a freshman. Doc. 40 at ¶ 44; Doc. 43 at 1. Her lawsuit is not
    against W.H, but against Royal Valley and its superintendent, Aaric
    Davis. Nonetheless, W.H.’s actions, and Defendants’ awareness of
    them, are critical to resolving the summary judgment motions.

        1. It is undisputed that W.H. had a long history of behavioral issues
    and disciplinary action while attending elementary and middle schools
    in the district. J.L. highlights several incidents from W.H.’s fifth-
    through eighth-grade years that, she argues, had sexual overtones and
    show a pattern of sexually aggressive behavior. Doc. 43 at 9–11, ¶¶ 21–
    30 & 34.

        J.L. identifies three incidents during W.H.’s fifth-grade year. In
    one, W.H. told his school bus driver that two children on the bus were
    jumping up and down on each other and that it “looked like they were
    having sex.” Doc. 40 at ¶ 85; Doc. 43 at 3. The principal subsequently
    spoke with W.H. about why he chose those words. Doc. 40 at ¶ 85;
    Doc. 43 at 3. Also that year, W.H. called a female student a “whore”
    and told her to “die and go to hell.” Doc. 40 at ¶ 87; Doc. 43 at 3.
    W.H. received detention for this behavior. Doc. 40 at ¶ 87; Doc. 43 at
    3. Finally, W.H. touched a female classmate’s chest on the school bus
    and received a one-day suspension as discipline. Doc. 40 at ¶ 88; Doc.
    43 at 3.



                                        2
Case 2:19-cv-02651-TC Document 58 Filed 09/15/21 Page 3 of 15




        J.L. identifies a single event from W.H.’s sixth-grade year. That
    event concerned a classroom altercation where W.H. threatened to
    stab himself with a pencil and made “several verbal outbursts” toward
    an assistant principal who attempted to intervene. Doc. 40 at ¶ 90;
    Doc. 43 at 3. As a result, W.H. was suspended for two days. Doc. 40
    at ¶ 90; Doc. 43 at 3. “A note associated with the incident,” but not
    resulting in separate discipline, “states W.H. had asked three girls if
    they shave.” Doc. 40 at ¶ 90; Doc. 43 at 3. The timeline or relationship
    between these events is not clear. Doc. 40 at ¶ 90; Doc. 43 at 3.

         J.L. identifies two incidents from W.H.’s seventh-grade year. In
    one, W.H. slapped a female student on the rear, claiming that “it was
    slap butt Friday” and that the female student had slapped his rear as
    well. Doc. 40 at ¶ 94; Doc. 43 at 3. The principal instructed W.H. to
    stay away from the other student and suspended W.H.’s school email
    account. Doc. 40 at ¶ 94; Doc. 43 at 3. In the other incident, W.H.
    solicited pornographic photos from female students by way of the stu-
    dents’ private cell phones. Doc. 40 at ¶¶ 14–16; Doc. 43 at 3. This
    occured over a weekend and while none of the students were on school
    property. Doc. 40 at ¶¶ 14–16; Doc. 43 at 3. A concerned parent noti-
    fied the principal of those solicitations, and the school reported the call
    to law enforcement. Doc. 40 at ¶¶ 14–17; Doc. 43 at 3.1 Local author-
    ities investigated the claim and charged W.H. in juvenile court. Doc.
    40 at ¶ 25; Doc. 43 at 3. He eventually pled no contest to electronic
    solicitation, sexual exploitation of a child, and criminal threat. Doc. 40
    at ¶¶ 18, 25–27; Doc. 43 at 3.

        J.L. identifies one incident from W.H.’s eighth-grade year. A fe-
    male classmate alleged that W.H. forcibly attempted to kiss her while
    they were both in the band room. Doc. 40 at ¶ 30; Doc. 43 at ¶ 34;
    Doc. 44 at 7. W.H. claimed that the female student initiated the kiss
    with him. Doc. 40 at ¶ 31. The school’s investigation was inconclusive.
    Doc. 40 at ¶ 32. Still, the principal instructed staff to keep the two
    students separated and to store W.H.’s instrument in another location.
    Doc. 40 at ¶ 34. The principal also notified law enforcement of the
    situation. Doc. 40 at ¶ 36. Following law enforcement’s investigation,




    1 J.L. argues that Royal Valley did not “know” at the time whether the solici-
    tation occurred on school grounds or not, but she does not controvert the
    fact that the solicitation did indeed occur off-campus. See Doc. 43 at 3.




                                          3
Case 2:19-cv-02651-TC Document 58 Filed 09/15/21 Page 4 of 15




    the prosecutor filed battery charges against W.H. in juvenile court and
    W.H. ultimately pled no contest. Doc. 40 at ¶¶ 39–41.2

         J.L. identifies no other sexually charged conduct attributable to
    W.H., but there were at least fourteen other behavioral and disciplinary
    events in W.H.’s file. These incidents range from fighting, pushing, and
    kicking male students to showing disrespect to teachers, lying about
    homework, and attempting self-harm. Doc. 40 at ¶¶ 81–101; Doc. 43
    at 3. In other words, sexually aggressive conduct was not the whole, or
    even the majority, of W.H.’s notable pre-2017 behavior.

        2. W.H. started high school in 2017. Until his November 1 encoun-
    ter with J.L. that fall, he had no noteworthy behavioral incidents at the
    high school.

        a. What happened between W.H. and J.L. that day is hotly dis-
    puted. J.L. contends that W.H. forcibly raped her in a school bathroom
    during an after-school theater practice. Doc. 40 at ¶¶ 42–46; Doc. 43
    ¶ 1; Doc. 42 at ¶ 1. W.H., on the other hand, claims that their sexual
    encounter was consensual. 3 Doc. 44 at 1. Royal Valley and Superinten-
    dent Davis point to the fact that the criminal charges filed against W.H.
    were dismissed with prejudice. Doc. 44 at 1.


    2 Without offering any contrary evidence as to Defendants’ account of the
    band room incident, J.L. asserts (without explaining, analyzing, or establish-
    ing) that Defendants’ evidence—testimony from Royal Valley’s Fed. R. Civ.
    P. 30(b)(6) representative about the school’s knowledge of and response to
    the incident—is inadmissible hearsay. See Doc. 43 at 3–4. That objection is
    overruled. See Bowers v. Netsmart Techs., Inc., No. 2:19-CV-2585, 2021 WL
    2104985, at *4 n.26 (D. Kan. May 25, 2021); see also Velez v. SCL Health-Front
    Range, Inc., No. 14-cv-02179, 2015 WL 9315574, at *2 nn.4–5 (D. Colo. Dec.
    23, 2015).
    3 J.L. objects to W.H.’s declaration because it was executed after discovery
    had closed and submitted in a pleading filed three days late. Doc. 49 at 1.
    That objection is overruled. The Court granted leave to file the identified
    pleading out of time. Doc. 51 (finding the untimely filing occurred in good
    faith, caused no delay in the proceedings, did not prejudice Plaintiff, and sat-
    isfied the excusable-neglect standard). And there is no requirement that a lit-
    igant obtain or even disclose affidavits or declarations during discovery—
    only that they timely disclose their own potential witnesses and timely con-
    duct any formal discovery of others’ that they elect to conduct. Chen v. Dillard
    Store Servs., Inc., No. 13-2358, 2016 WL 107933, at *6 (D. Kan. Jan. 8, 2016);
    see also Poulton v. Wal-Mart, No. 18-cv-957, 2021 WL 3072603, at *3 (D. Utah
    June 17, 2021) (slip op.).




                                           4
Case 2:19-cv-02651-TC Document 58 Filed 09/15/21 Page 5 of 15




        The qustion is whether that dispute is material. The answer de-
    pends on which motion is under consideration. See Alfaro-Huitron v.
    Cervantes Agribusiness, 982 F.3d 1242, 1249 (10th Cir. 2020) (noting sub-
    stantive law determines whether a fact is material and directing the fac-
    tual record be construed in the light most favorable to the non-moving
    party); Atl. Richfield, 226 F.3d at 1148 (directing cross-motions be sep-
    arately analyzed). For Defendants’ motion, this factual dispute is im-
    material to whether Defendants can be liable for the alleged rape be-
    cause Defendants’ legal arguments do not depend on whether the rape
    in fact occurred. In other words, for the purposes of Defendants’ mo-
    tion, the assault may be assumed to have occurred exactly as J.L. de-
    scribes. In contrast, the legal arguments in J.L.’s motion depend on the
    specific nature of the encounter (i.e., whether it was consensual). For
    her motion, the disputed fact is material. See Atl. Richfield, 226 F.3d at
    1148.

        b. Following the assault, J.L. notified several people about the in-
    cident. She spoke first to a couple of her friends and then to John Cal-
    vert, a sheriff’s deputy stationed inside the building as the sherriff’s
    designated school resource officer.4 Doc. 40 at ¶¶ 45–48; Doc. 43 at 3.
    Calvert called a detective, who conducted an interview of J.L. Doc. 40
    at ¶ 48; Doc. 43 at 3. She was then taken to the hospital for a medical
    examination. Doc. 40 at ¶ 49; Doc. 43 at 3.

        Defendants were not immediately informed about the incident.
    Law enforcement did not notify Royal Valley of J.L.’s assault allega-
    tions. See Doc. 40 at ¶¶ 55–58.5 J.L. did not make a formal report to
    the school. She did disclose during a lunch with teacher Samantha
    White that she had been raped. But she did not recall when this con-
    versation with White occurred, did not name the perpetrator, and did
    not share any other details. Doc. 40 at ¶ 50; Doc. 43 at 3. It is not even
    clear from the summary judgment record that J.L. told White the rape
    occurred at school. White then reported that conversation to Calvert,
    but he told White that he was already aware and that the matter was
    already under investigation. Doc. 40 at ¶ 51.



    4 Deputy Calvert was not a Royal Valley employee. He worked exclusively
    for the Jackson County Sheriff’s Department. Doc. 40 at ¶ 12; Doc. 43 at 3.

    5J.L. attempts to controvert this fact by again claiming inadmissible hearsay.
    Doc. 43 at 4. For the same reasons stated in Note 2 supra, her objection is
    overruled.




                                          5
Case 2:19-cv-02651-TC Document 58 Filed 09/15/21 Page 6 of 15




         The high school principal first learned that there had been an “in-
    cident” involving J.L. on November 13, 2017. On that date, during a
    phone call with the school counselor about an unrelated matter, J.L.’s
    father asked if the counselor “kn[e]w about the incident that happened
    at school.” Doc. 40 at ¶ 56. He then refused to further clarify and hung
    up. Id. The counselor reported the call to the principal, who in turn,
    inquired of Calvert whether he was aware of any incidents. Id. at ¶¶
    57–58. Calvert told the principal there had been a rape but refused to
    identify the perpetrator. Id. at ¶¶ 59–60. The next day, the principal
    contacted Superintendent Davis, who then called Calvert and learned
    that W.H. was the alleged attacker and had already been arrested. Id. at
    ¶¶ 60, 62.

         c. The record indicates that between the incident (November 1)
    and W.H.’s arrest (November 13), W.H attended school or school ac-
    tivities on only two days (November 10 and 11). Doc. 40 at ¶ 70; Doc.
    43 at 3. The summary judgment record does not indicate what, if any,
    interaction W.H. had with J.L. during that time. More importantly, the
    summary judgment record indicates that no Royal Valley employee
    knew that W.H. was the alleged perpetrator until November 14—the
    day after his arrest.

        Meanwhile, J.L. endured harassment from other classmates, in-
    cluding W.H.’s friends, about the rape. Specifically, she received text
    messages and saw social media posts that caused her to experience
    panic attacks and to begin eating lunch in White’s classroom more fre-
    quently than she did before the assault. Doc. 42 at ¶ 41; Doc. 43 at 12,
    ¶ 41.6

         3. J.L. filed suit against both Royal Valley and Davis. With regard
    to Royal Valley, she contends that the school district violated her rights
    under Title IX, 20 U.S.C. § 1681. In particular, she claims that she was
    discriminated against on the basis of her sex, because Royal Valley
    knew of—and was deliberately indifferent to—W.H.’s harassment of
    female students, thereby creating a hostile environment and effectively
    depriving J.L. of educational opportunities. J.L. also asserts 42 U.S.C.
    § 1983 claims against Royal Valley in its official capacity, claiming that
    it denied her rights to substantive due process and equal protection by

    6Defendants attempt to controvert this fact because J.L. did not report the
    post-rape harassment to an appropriate school administrator. See Doc. 44 at
    8. But J.L.’s statement of facts does not claim that she made a report, and
    while the cited testimony indicates she confided in White about social-media
    harassment, J.L. has not provided any evidence to suggest that White or Royal
    Valley was aware of any harassment occurring at the school.


                                         6
Case 2:19-cv-02651-TC Document 58 Filed 09/15/21 Page 7 of 15




    failing to train employees to investigate sexual harassment and by
    adopting a custom of failing to respond to student-on-student harass-
    ment. She does not allege an individual-capacity Section 1983 claim
    against anyone, including Davis. Additionally, she alleges that both
    Royal Valley and Davis were negligent in their supervision of W.H. and
    in failing to adhere to their own anti-harassment policies. All parties
    have sought summary judgment on one or more claims. Doc. 40; Doc.
    41.

                                        II

        The parties’ cross-motions for summary judgment are granted in
    part and denied in part. In particular, Defendants’ request for judgment
    as a matter of law on J.L.’s Title IX and constitutional claims are
    granted. For the same reasons, J.L.’s opposing motion is denied. But
    Defendants’ motion for summary judgment on J.L.’s state-law negli-
    gence claim is denied as to Royal Valley, because there is a genuine
    dispute of material fact as to whether its conduct was reasonable in
    light of the circumstances and it enjoys no immunity from those
    claims. The same motion is granted as to Davis, however, who is im-
    mune under the Coverdell Act.

                                        A

         J.L.’s contends that Royal Valley discriminated against her in vio-
    lation of Title IX. That law provides, in relevant part, that “[n]o person
    in the United States shall, on the basis of sex, be excluded from partic-
    ipation in, be denied the benefits of, or be subjected to discrimination
    under any education program or activity receiving Federal financial as-
    sistance.” 20 U.S.C. § 1681(a). That provision gives rise to an implied
    private right of action against a recipient of federal education funding
    for money damages when the discrimination arises from student-on-
    student sexual harassment. Davis v. Monroe Cty. Bd. of Educ., 526 U.S.
    629, 639–44 (1999).

        Davis held that a covered entity, such as Royal Valley, may only be
    held responsible for its own decisions and conduct. The entity may not
    be held responsible for the acts of others, whether through application
    of vicarious liability, negligence, or other agency principles. Gebser v.
    Lago Vista Indep. Sch. Dist., 524 U.S. 274, 283 & 290 (1998). To confine
    Title IX liability to those cases in which the school district itself acted
    unlawfully, Davis imposes liability only if the district remains deliber-
    ately indifferent to acts of harassment of which it has actual knowledge.
    526 U.S. at 644–45 The Tenth Circuit has held that this means “a
    school district [will be] liable only where it has made a conscious



                                        7
Case 2:19-cv-02651-TC Document 58 Filed 09/15/21 Page 8 of 15




    decision to permit sex discrimination in its programs, and precludes
    liability where the school district could not have remedied the harass-
    ment because it had no knowledge thereof or had no authority to re-
    spond to the harassment.” Murrell v. School Dist. No. 1, 186 F.3d 1238,
    1246 (10th Cir. 1999); see also Rost ex rel. K.C. v. Steamboat Springs RE-2
    Sch. Dist., 511 F.3d 1114, 1119 (10th Cir. 2008).

        The deliberate-indifference standard under Title IX is a high hurdle
    and does not dictate any specific manner of dealing with peer harass-
    ment. As the Court in Davis observed, to avoid liability the covered
    entity “must merely respond to known peer harassment in a manner
    that is not clearly unreasonable.” Davis, 526 U.S. at 649. This standard
    is even less demanding than the exercise of ordinary care. Id.; see also
    Rost, 511 F.3d at 1121.

         J.L. offers two reasons for why she believes that Royal Valley was
    deliberately indifferent. First, she alleges that Royal Valley failed to an-
    ticipate and prevent her assault. Second, she argues that Royal Valley
    failed to protect her from being harassed by other students after the
    assault. Doc. 43 at 17–18. Neither is sufficient to meet the burden that
    Davis and its progeny impose.

        1. Royal Valley’s response was not clearly unreasonable. The most
    that can be said about Royal Valley’s response to W.H.’s behavior is
    that it was debatable and may not, with the aid of hindsight, have been
    the best course of action. But, even so, it was not clearly unreasonable.

        Much of J.L.’s argument focuses on the seven disciplinary inci-
    dents that she contends were sexual in nature during W.H.’s fifth-
    through eighth-grade years.7 But each time, Royal Valley responded in
    a way that attempted to correct or punish W.H.’s behavior, within the
    school system or, where necessary, by involving law enforcement.

         The events from W.H.’s fifth and sixth grade are emblematic of
    Royal Valley’s response. When W.H. commented to a bus driver that
    two students were jumping on each other “like they were having sex,”
    called a female student a “whore,” asked inappropriate questions to
    three female students, and touched a female student’s chest, W.H was
    sent to the principal’s office, received detention, and was suspended.



    7During this same time frame, W.H. had twice as many disciplinary incidents
    that are not alleged to have involved any sexual misconduct.




                                         8
Case 2:19-cv-02651-TC Document 58 Filed 09/15/21 Page 9 of 15




        So too with the identified incidents in the seventh and eighth
    grades. After W.H. slapped a female student on her buttocks, Royal
    Valley directed him to have no further contact with the student he
    touched and suspended his school email account. After he solicited
    sexual photographs from female students, an event that occurred off
    campus and outside school hours, Royal Valley reported the occur-
    rence directly to law enforcement, who investigated and obtained a ju-
    venile conviction. And after he attempted to forcibly kiss a classmate
    in the band room, Royal Valley investigated, took preventative
    measures to keep W.H. separated from the alleged victim, and again
    reported the occurrence to law enforcement, who again investigated
    and prosecuted.

        J.L.’s argument, that Royal Valley could have or should have taken
    additional measures, is insufficient to impose liability. Contra Doc. 43
    at 15–16. The evidence shows that Royal Valley responded with in-
    creasing levels of punishment and, where necessary, brought in law
    enforcement to investigate and prosecute as appropriate. On these
    facts, no reasonable jury could determine that Royal Valley’s response
    to W.H.’s behaviors was clearly unreasonable. Davis, 526 U.S. at 648–
    49; see also Doe v. Sch. Dist. No. 1, 970 F.3d 1300, 1314 (10th Cir. 2020)
    (holding total failure to investigate could be evidence of deliberate in-
    difference but that “[i]t would be a different story if the District had
    referred the matter to another institution, such as the police, to inves-
    tigate”); Rost, 511 F.3d at 1123.

        2. J.L. also fails to offer evidence suggesting that Royal Valley was
    deliberately indifferent to harassment from other students about the
    rape. Contra Doc. 43 at 18. She offers no admissible evidence that Royal
    Valley knew of any peer harassment and failed to act.

        The disclosure that J.L. made to a teacher (Samantha White) about
    the harassment is insufficient to establish deliberate indifference. J.L.
    told White only generally that she was being harassed via social media
    and messaging apps by friends of the perpetrator. But J.L. declined to
    identify W.H. to White or otherwise describe the offensive conduct.
    Thus, the summary judgment record does not indicate that White
    knew the perpetrator or harassers were other Royal Valley students or
    that she knew any harassment was occurring at or during school. Atl.
    Richfield Co. v. Farm Credit Bank Wichita, 226 F.3d 1138, 1148 (10th Cir.
    2000) (“When the parties file cross motions for summary judgment,
    ‘we are entitled to assume that no evidence needs to be considered
    other than that filed by the parties’”). The evidence does confirm, how-
    ever, that White immediately notified law enforcement (Deputy Cal-
    vert) and that she was told an investigation was already underway. The


                                        9
Case 2:19-cv-02651-TC Document 58 Filed 09/15/21 Page 10 of 15




    school could not have been deliberately indifferent to peer harassment
    about which it lacked knowledge. See Davis, 526 U.S. at 650.

        The same can be said about the potential interactions with W.H.
    on the two days that he attended school prior to his arrest. Neither J.L.
    nor the law enforcement personnel to whom she had reported the rape
    notified Royal Valley of J.L.’s allegations or of law enforcement’s on-
    going investigation. In fact, Royal Valley did not learn that W.H. was
    the alleged perpetrator until November 14, the day after his arrest. In
    short, Royal Valley had no opportunity to be deliberately indifferent to
    any threat W.H. may have posed to J.L. after the rape, because neither
    the school nor the district knew of his involvement until after he
    stopped attending. This is insufficient, as a matter of law, to constitute
    deliberate indifference. See Davis, 526 U.S. at 649–50.

                                         B

        J.L. has also alleged three counts under Section 1983. That statute
    provides an avenue of recovery when a “person” acting on behalf of a
    state, “causes” a deprivation of federal rights. 42 U.S.C. § 1983. In this
    case, J.L. has alleged violations of her substantive due process and
    equal protection rights under the Fourteenth Amendment. Substantive
    due process protects citizens against arbitrary governmental depriva-
    tions of their rights—including the “right to bodily integrity.” Albright
    v. Oliver, 510 U.S. 266, 272 (1994). Equal protection provides the right
    to be free from, among other things, sex discrimination—including
    that imposed by a hostile educational environment. See Escue v. N. Okla.
    College, 450 F.3d 1146, 1157 (10th Cir. 2006).

        Unlike in the realm of tort, there is no vicarious liability or re-
    spondeat superior for Section 1983 claims. Monell v. Dep’t of Soc. Servs.
    N.Y., 436 U.S. 658, 694 (1978). Where, as here, a plaintiff alleges that
    an entity has violated Section 1983, she must show not only that there
    was an underlying violation of her federal rights, see, e.g., Myers v. Okla.
    Cty. Bd. of Cty. Comm’rs, 151 F.3d 1313, 1316 (10th Cir. 1998), but also
    that the entity itself is responsible for that violation through an official
    custom or policy, see, e.g., Pembaur v. Cincinnati, 475 U.S. 469, 479–80
    (1986); accord Crowson v. Washington Cty., 983 F.3d 1166, 1186 (10th Cir.
    2020) (quoting Collins v. City of Harker Heights, 503 U.S. 115, 120 (1992).

        J.L. argues that Royal Valley bears liability for adopting a custom
    or persistent practice of failing to respond to sexual harassment and
    for failing to train employees to prevent sexual injury. Doc. 43 at 18–
    21. The focus of her claims is on Royal Valley, opting not to establish
    that any employee (or group of employees) caused her to suffer a



                                        10
Case 2:19-cv-02651-TC Document 58 Filed 09/15/21 Page 11 of 15




    deprivation of her constitutional rights. Doc. 38 at ¶ 4.a.(2)-(4) (limit-
    ing her constitutional claims to the school district). But the Tenth Cir-
    cuit has repeatedly held “that there must be a constitutional violation,
    not just an unconstitutional policy, for a municipality to be held liable.”
    Crowson v. Washington Cty., 983 F.3d 1166, 1191 (10th Cir. 2020);8 see also
    City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (holding that where
    jury found officer did not use excessive force, “the fact that the de-
    partmental regulations might have authorized the use of constitutionally
    excessive force is quite beside the point”) (emphasis added).

         J.L. has not established that Royal Valley (or anyone acting on its
    behalf) violated her Fourteenth Amendment rights. Sexual assault by a
    government official can constitute a substantive due process violation,
    see, e.g., Abetya v. Chama Valley Indep. Sch. Dist. No. 19, 77 F.3d 1253,
    1255 (10th Cir. 1996), but the government’s failure to protect one cit-
    izen against the violent acts of another cannot, DeShaney v. Winnebago
    Cty. Dep’t Soc. Servs., 489 U.S. 189, 195 (1989). See also Liebson v. N.M.
    Corr. Dep’t, 73 F.3d 274, 276 (10th Cir. 1996).9 So too with equal pro-
    tection: state action is necessary. W.H.’s rape of J.L. does not constitute
    a constitutional deprivation for which Royal Valley can be held respon-
    sible because J.L. identifies no Royal Valley policy, custom, or practice
    that caused her to be subjected to a constitutional deprivation. Murrell,
    186 F.3d at 1250 & n.7. To the contrary, the undisputed facts show
    that each time an incident occurred, school officials investigated, noti-
    fied law enforcement, or imposed a penalty on W.H. Thus, Royal Val-
    ley and its personnel responded to W.H.’s conduct in ways that no
    reasonable jury could describe as deliberately indifferent—much less
    as the “moving force” behind the attack on J.L. See Bd. of Cty. Comm’rs
    v. Brown, 520 U.S. 397, 404 (1997). Consequently, any failure to prevent
    W.H.’s assault did not constitute a deprivation of J.L.’s equal



    8 Crowson identified a “limited exception” to this rule. 983 F.3d at at 1191
    (permitting a claim to proceed against an entity based on a “systemic failure
    of medical policies and procedures”). J.L. does not rely on Crowson or the
    limited exception it identified, arguing instead that Royal Valley staff failed to
    respond appropriately and failed to train its employees. That fails as a matter
    of law. See Crowson, 983 F.3d at 1191 (applying the general rule from Trigalet
    v. City of Tulsa, 239 F.3d 1150, 1155–56 (10th Cir. 2001)).
    9 There are two exceptions to this rule, but neither applies here. Graham v.
    Indep. Sch. Dist. No. I-89, 22 F.3d 991, 994–95 (10th Cir. 1994) (clarifying that
    schools are not students’ custodians for purposes of custodial-relationship
    exception and that their failure to act even in the face of known danger does
    not constitute “danger creation”).


                                           11
Case 2:19-cv-02651-TC Document 58 Filed 09/15/21 Page 12 of 15




    protection or due process rights, and Royal Valley is entitled to sum-
    mary judgment on these claims.

                                         C

        J.L contends that Royal Valley and Davis were negligent in failing
    to follow nondiscretionary policies that prohibit sexual harassment
    against students, failing to require the investigation of sexual harass-
    ment, and failing to require prompt, remedial action to prevent the
    reoccurrence of sexual harassment. Doc. 38 at ¶ 4.a.(5). Defendants
    seek summary judgment, arguing that they owed no duty to J.L. and
    that, even if they did, they are immune from liability.

         1. Kansas substantive law controls. Doc. 38 at ¶ 1.d.; see also Doc.
    40 at 32; Doc. 43 at 21. There are four elements to a negligence claim:
    (i) defendant’s duty owed to plaintiff, (ii) defendant’s breach of that
    duty, and (iii) plaintiff’s damages (iv) proximately caused by the breach.
    Patterson v. Cowley Cty., 413 P.3d 432, 437 (Kan. 2018). The issues of
    breach, causation, and damage are all questions of fact, rarely amenable
    to summary judgment. Thomas v. Cty. Comm’rs Shawnee Cty., 262 P.3d
    336, 346 (Kan. 2011). Whether one party owes a duty to another, how-
    ever, is a question of law. Patterson, 413 P.3d at 437.

        Under Kansas law, high schools do have a duty “to properly su-
    pervise students and to take reasonable steps to protect their safety”
    while on school premises. Dunn v. Unified Sch. Dist. No. 67, 40 P.3d 315,
    326 (Kan. Ct. App. 2002). This duty is more demanding than the duties
    higher education institutions owe to their adult students. Id. at 326–27
    (observing that universities owe only a duty of ordinary care “to their
    adult students” but that “high schools act in loco parentis with respect to
    [their] students”); see also Beshears ex rel Reiman v. Unified Sch. Dist. No.
    305, 930 P.2d 1376, 1381 (Kan. 1997). But the duty ordinarily does not
    extend to protecting students from third-party criminal attacks, unless
    such attacks are reasonably foreseeable and within the school’s control.
    Beshears, 930 P.2d at 1381–83; see also Nero v. Kan. State Univ., 861 P.2d
    768 (1993) (university context).

        The evidence is sufficient to create a question of fact as to whether
    W.H.’s attack on J.L. was reasonably foreseeable and whether the steps
    that Defendants took were sufficient given W.H.’s prior conduct. W.H.
    had a lengthy history of disruptive behavior in the years prior to the
    rape, including multiple incidents that a jury could conclude gave rise
    to a suspicion that he might engage in sexual violence or should be
    monitored while on school property. Reasonable minds could reach
    different conclusions about W.H.’s past behavior, including both the



                                         12
Case 2:19-cv-02651-TC Document 58 Filed 09/15/21 Page 13 of 15




    seriousness of his past acts—in light of the surrounding circumstances
    of age, social context, sexual maturity, etc.—and what they might rea-
    sonably portend. Moreover, where Royal Valley took disciplinary
    measures, conducted investigations, and involved law enforcement,
    but still permitted W.H. to participate in after-school activities without
    increased supervision, there is sufficient evidence for a reasonable jury
    to find that Defendants breached their duty to J.L. and the breach of
    that duty caused her injuries. Cf. Nero, 861 P.2d at 782–83. Thus, De-
    fendants are not entitled to judgment on this basis.

       2. Defendants claim that the Coverdell Act, 20 U.S.C. § 7946, and
    two exceptions to the Kansas Tort Claims Act (KTCA), K.S.A. § 75-
    6104, provide immunity from J.L.’s negligence claim.

        a. Defendants assert that the discretionary function and policy en-
    forcement exceptions within the KTCA provide them immunity. The
    discretionary function exception, K.S.A. § 75-6104(e), provides that
    government entities will not be liable for claims “based upon the exer-
    cise or performance or the failure to exercise or perform a discretion-
    ary function or duty . . . whether or not the discretion is abused and
    regardless of the level of discretion involved.” The policy enforcement
    exception, K.S.A. § 75-6104(d), provides that government entities will
    not be liable for claims resulting from the “adoption or enforcement
    of, or failure to adopt or enforce, any written personnel policy which
    protects persons’ health or safety unless a duty of care, independent of
    such policy, is owed to the specific individual injured . . . .” Neither
    exception applies here.

        The Kansas Supreme Court has previously refused to apply the
    discretionary function exception in similar circumstances. See Nero, 861
    P.2d at 781–83. Nero involved a peer-on-peer sexual assault in a com-
    mon area of university housing. There, the court observed that under
    the KTCA “liability is the rule and immunity is the exception” and that,
    when analyzing the discretionary function exception, the “focus is on
    the nature and quality of the discretion exercised.” Id. at 781 (internal
    quotation marks omitted). Some amount of judgment is exercised in
    every situation, so the question is not whether discretion was employed
    but in what context. See id. The types of discretionary decisions that
    Kansas law places “beyond judicial review” are only those that “in-
    volve some element of policy formulation.” Kan. State. Bank & Tr. Co.
    v. Specialized Transp. Servs., Inc., 819 P.2d 587, 599–600 (Kan. 1991).
    Thus, purely ministerial functions cannot give rise to immunity, and
    neither can acts for which “there is a clearly defined mandatory duty
    or guideline” imposed by case law or statute. Nero, 861 P.2d at 781–82;
    Kan. State Bank, 819 P.2d at 600. So, in Nero, the Kansas Supreme Court


                                       13
Case 2:19-cv-02651-TC Document 58 Filed 09/15/21 Page 14 of 15




    held that the university’s decision to provide student housing was dis-
    cretionary but “[o]nce that discretionary decision was made, [the uni-
    versity] had a legal duty to use reasonable care under the circumstances
    in protecting the occupants of the coed housing unit from foreseeable
    criminal conduct while in a common area.” 861 P.2d at 782.

        Defendants cannot succeed under Nero. While Royal Valley exer-
    cised discretion in choosing to conduct after-school activities (such as
    the theater practice at which J.L. was assaulted), once it did so the law
    required Royal Valley to properly supervise and protect students in at-
    tendance. It is not excused from this duty by any discretionary function
    immunity. Cf. Nero, 861 P.2d at 782.

         As for the policy enforcement exception, it applies only when the
    duty of care arises from the adopted policy in question. The relevant
    statute prevents liability arising from the adoption, enforcement, or
    failure to adopt or enforce a written policy protecting a “person[’s]
    health or safety unless a duty of care, independent of such policy, is owed to the
    specific individual injured.” K.S.A. § 75-6104(d) (emphasis added). Thus,
    it does not apply whenever a defendant’s duty of care exists independ-
    ent of the adopted policy. See Jarboe v. Bd. of Cty. Comm’rs, 938 P.2d
    1293, 1295 Syl. ¶ 1 (Kan. 1997); Estate of Belden v. Brown Cty., 261 P.3d
    943, 965–66 (Kan. Ct. App. 2011). The source of Royal Valley’s duty
    of care to J.L. is Kansas common law and not an affirmative, additional
    policy that Royal Valley adopted. Thus, this exception cannot protect
    Defendants from negligence liability.

        b. Defendants also claim immunity under the Coverdell Act, 20
    U.S.C. § 7941 et seq. That statute immunizes teachers and administra-
    tors for ordinary negligence in the scope of their employment, where
    their acts or omissions were carried out in conformity with federal and
    local law in an effort to maintain order. 20 U.S.C. § 7946; Sanchez v.
    Unified Sch. Dist. 469, 339 P.3d 399, 406 (Kan. Ct. App. 2014); see also
    Nkemakolam v. St. John’s Military Sch., 890 F. Supp. 2d 1260, 1263 (D.
    Kan. 2012); Dydell v. Taylor, 332 S.W.3d 848 (Mo. 2011); Husk v. Clark
    Cty. Sch. Dist., 281 P.3d 1183, 2009 WL 3189347 (Nev. 2009). J.L. does
    not contest that this immunity applies to, and requires judgment in
    favor of, Davis. Doc. 43 at 23. As a result, Davis is entitled to judgment
    as a matter of law based on that immunity.

        While the immunity applies to administrators, J.L. argues that it
    does not extend to entities, such as Royal Valley. Doc. 43 at 23; see also
    Sanchez, 339 P.3d at 406–07. Defendants disagree, asserting that the
    KTCA’s “adoptive immunity” extends Coverdell immunity to Royal
    Valley. Doc. 47 at 11.


                                           14
Case 2:19-cv-02651-TC Document 58 Filed 09/15/21 Page 15 of 15




         Adoptive immunity directs that “[a] governmental entity . . . shall
    not be liable for damages resulting from . . . any claim which is . . . for
    injuries or property damage against an officer, employee or agent
    where the individual is immune from suit or damages.” K.S.A. § 75-
    6104(i). Stated differently, adoptive immunity prevents governmental
    employers from being liable under respondeat superior for the conduct
    of immunized employees. Sanchez, 339 P.3d at 411 (“[T]he adoptive
    immunity exception to liability reflects an intent by the legislature to
    ensure that, in applying the doctrine of respondeat superior, a govern-
    mental entity has available to it the same defenses and limitations on
    liability that would be available to the private employer in comparable
    circumstances.”). As in Sanchez, Royal Valley is immune from liability
    for the acts and omissions of Davis, but it is not entitled to immunity
    with respect to its own acts and omissions. See id.

                                        D

         J.L.’s cross-motion for summary judgment, which seeks judgment
    in her favor on the Title IX and Section 1983 claims, is denied—both
    for the reasons of law stated above and because, for purposes of J.L.’s
    summary judgment motion, there remains a genuine dispute of mate-
    rial fact about the nature of J.L.’s encounter with W.H.

                                       III

        For the reasons set forth above, Plaintiff’s Partial Motion for Sum-
    mary Judgment, Doc. 41, is DENIED and Defendants’ Motion for
    Summary Judgment, Doc. 40, is GRANTED in part and DENIED in
    part. Because judgment has been entered in favor of Defendant Aaric
    Davis on all claims against him, he is hereby dismissed from this case.

        It is so ordered.



    Date: September 15, 2021                 s/Toby Crouse
                                             Toby Crouse
                                             United States District Judge




                                        15
